PER CURIAM.
As to the sole issue brought forward on appeal by the dissent in the Court of Appeals, the decision of the court by Judge Lewis is affirmed except that the following sentence in the opinion is dis*888avowed and stricken: “We agree that plaintiff suffered no actual damages until it cancelled the deed of trust, which it did while the jury deliberated.” Title Ins. Co. of Minn. v. Smith, Debnam, Hibbert and Pahl, 119 N.C. App. 608, 611, 459 S.E.2d 801, 804 (1995). As to the additional issues raised in the petitions for discretionary review, discretionary review was improvidently allowed.
AFFIRMED IN PART AND DISCRETIONARY REVIEW IMPROVIDENTLY ALLOWED IN PART.